Lumpkiit, C. J.
[1.] There are two questions made in this record. First, under the military bill of 17th February, 1864, can a citizen be re-examined for service who has once, or even thrice, before been discharged by a medical board for physical disability ?
It is claimed that the setting aside of all previous exemptions does not apply to this class. The act itself clearly negatives this idea: “ All white men between the ages of 17 and 50 are declared to be in the Confederate service during the war.” Then the fourth section provides “ that no person shall be relieved from the operation of this act by reason of having been heretofore discharged from the army, where no disability now exists,” showing that they not only have to submit to another examination, but to be accepted if the disability no longer exists; and the board were to be the judges of that. Moreover, if not found fit for field duty, they might be taken for light duty. Wo constitutional objection has been raised upon this point.
*25[2.] But 2d, it is said that Rogers was examined by the Board in Richmond, instead of Warren county, the residence of the petitioner. But what of that ? Both counties are in the 5th congressional district. The same physicians acted in each. It is said the local physician was probably better acquainted with his system, &c. Congress has wisely determined to exclude these local physicians from being on the board. Who has known a family physician to subject his patient to the service ?
Mr. Rogers did not appear in answer to the summons in Warren, and when he failed to obtain his detail from the supervisor’s board at Augusta, he was ordered for enrolment there, and he was brought before the medical board at Augusta. ITe can take no advantage by this objection.
Judgment of the Circuit Judge affirmed.